ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeal of --                                 )
                                                  )
     A&D General Contracting, Inc.                )      ASBCA No. 61885
                                                  )
     Under Contract No. N62473-09-D-1658          )

     APPEARANCE FOR THE APPELLANT:                       Nowell A. Lantz, Esq.
                                                          Finch. Thorton & Baird. LLP
                                                          San Diego. CA

     APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                          Navy Chief Trial Attorney
                                                         Anthony K. Hicks, Esq.
                                                          Trial Attorney

                                     ORDER OF DISMISSAL

           The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
     docket with prejudice.

            Dated: April 9, 2019
I

I1
                                                       Armed Services Board
                                                       of Contract Appeals

            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 61885, Appeal of A&D General
     Contracting, Inc., rendered in conformance with the Board's Charter.

            Dated:




lj                                                     JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals

i
.I